Case 18-16778-amc   Doc 21-1     Filed 12/26/18 Entered 12/26/18 15:19:11   Desc
                               Exhibit Page 1 of 6
             Case 18-16778-amc           Doc 21-1     Filed 12/26/18 Entered 12/26/18 15:19:11                 Desc
                                                    Exhibit Page 2 of 6
        Months     Interest     Interest Rate       Monthly    Estimated       Total        Payment Begins Number of
                     Rate       Change Date        Principal    Monthly       Monthly            On         Monthly
                                                  and Interest Escrow        Payment*                      Payments
                                                   Payment     Payment
                                                    Amount     Amount*
          1-83     4.625%            N/A           $269.03      $199.61,     $468.64,      January 1, 2019        83
                                                               may adjust may adjust
                                                               periodically periodically
          A final balloon payment on the Interest Bearing Principal Balance of $54,644.43 is due on the Maturity
          Date.
        *The escrow payments may be adjusted periodically in accordance with applicable law and therefore the total monthly
        payment may change accordingly.

        BALLOON NOTICE. In order to reach an affordable payment, we extended your amortization term, which is the rate or
        speed by which your mortgage is calculated to be paid off; however, your maturity term, which is the period of time until
        your mortgage becomes due and payable, could not be fully extended to an equal term. This is because the investor on
        your account allows us to change your amortization term but does not allow us to change the maturity term to match. As a
        result of the difference between these two periods, there will be an amount due of $54,644.43 on the date your lien
        matures on November 1, 2025. The amount outstanding at maturity is in addition to your monthly scheduled payment that
        you received as part of your modification.

   d. Property Owner has agreed to establish an escrow account to pay for property taxes and homeowner’s insurance and pay
      a monthly escrow payment in the initial amount of $199.61. Property Owner’s total monthly payment of principal, interest
      and escrow will therefore be equal to $468.64. Property Owner acknowledges that the payments attributable to insurance
      and taxes are determined by the state taxing authorities and insurance companies and therefore, are subject to change
      from time to time. Property Owner will be notified of any changes.

3. Other Agreements. Property Owner and Lien Holder also agree to the following:

   a. This Agreement shall supersede any modification, forbearance, trial period plan, or other workout plan that Property
      Owner previously entered into with Lien Holder.

   b. The Lien Documents, as modified by this Agreement, are duly valid, binding agreements, enforceable in accordance with
      their terms and are hereby reaffirmed.

   c.   All terms of the Lien Documents, except as expressly modified by this Agreement, or by the U.S. Bankruptcy Code,
        remain in full force and effect. Nothing in this Agreement shall be understood or construed to be a satisfaction or release
        in whole or in part of the terms contained in the Lien Documents.

   d. All covenants, agreements, and requirements of the Lien Documents, including all requirements to make payments of
      taxes, insurance premiums, assessments, escrow items, impounds, and all other payments under the Lien Documents
      remain in full force and effect.
   e. If any document is lost, misplaced, misstated or inaccurately reflects the true and correct terms and conditions of the Lien
      Documents as amended by this Agreement, within ten (10) days after receipt of the Lien Holder’s request, Property
      Owner will execute, acknowledge, initial, and deliver to the Lien Holder any documentation the Lien Holder deems
      necessary to replace or correct the lost, misplaced, misstated or inaccurate document(s). If Property Owner fails to do so,
      Property Owner will be liable for any and all loss or damage which the Lien Holder reasonably sustains as a result of
      Property Owner’s failure. At Lien Holder’s option, this Agreement will be void and of no legal effect upon notice of such
      loss, misplacement, misstatement, or inaccuracy. If Property Owner elects not to sign any such corrective documentation,
      the terms of the original Lien Documents shall continue in full force and effect, such terms will not be modified by this
      Agreement, and Property Owner will not be eligible for a modification.

   f.   The mortgage insurance premiums, if applicable, may increase as a result of the capitalization, which will result in a
        higher total monthly payment. Furthermore, the date on which Property Owner may request cancellation of mortgage
        insurance may change as a result of the New Principal Balance.
Case 18-16778-amc   Doc 21-1     Filed 12/26/18 Entered 12/26/18 15:19:11   Desc
                               Exhibit Page 3 of 6
Case 18-16778-amc   Doc 21-1     Filed 12/26/18 Entered 12/26/18 15:19:11   Desc
                               Exhibit Page 4 of 6
Case 18-16778-amc   Doc 21-1     Filed 12/26/18 Entered 12/26/18 15:19:11   Desc
                               Exhibit Page 5 of 6
Case 18-16778-amc   Doc 21-1     Filed 12/26/18 Entered 12/26/18 15:19:11   Desc
                               Exhibit Page 6 of 6
